NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ANTONIO-MORA,                              No.    14-71751

                Petitioner,                     Agency No. A201-289-451

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Jose Antonio-Mora, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of

law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

      The record does not compel the conclusion that Antonio-Mora established

extraordinary or changed circumstances to excuse his untimely asylum application.

See 8 C.F.R. § 1208.4(a)(4)-(5). Thus, we deny the petition as to Antonio-Mora’s

asylum claim.

      The agency did not err in finding that Antonio-Mora failed to establish

membership in a cognizable social group. See Ramirez-Munoz v. Lynch, 816 F.3d

1226, 1229 (9th Cir. 2016) (concluding that “imputed wealthy Americans” does

not constitute a particular social group); Delgado-Oritz v. Holder, 600 F.3d 1148,

1151-52 (9th Cir. 2010) (concluding that “returning Mexicans from the United

States” does not constitute a particular social group). We lack jurisdiction to

consider Antonio-Mora’s argument about a new social group that he did not raise

to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(petitioner must exhaust claims in administrative proceedings below). Thus, we


                                          2                                   14-71751
deny the petition for review as to Antonio-Mora’s withholding of removal claim.

      Substantial evidence supports the agency’s denial of CAT relief because

Antonio-Mora failed to show it is more likely than not that he will be tortured upon

his return to Mexico. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011)

(possibility of torture too speculative).

      Finally, we lack jurisdiction to consider Antonio-Mora’s contention as to his

prior attorney’s conduct before the BIA. See Ontiveros-Lopez v. INS, 213 F.3d

1121, 1124 (9th Cir. 2000) (“We . . . require an alien who argues ineffective

assistance of counsel to exhaust his administrative remedies by first presenting the

issue to the BIA.”); Liu v. Waters, 55 F.3d 421, 424 (9th Cir. 1995) (“A petitioner

must make a motion for the BIA to reopen before we will hold that he has

exhausted his [ineffective assistance] claims.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                   14-71751